Cook, J.,
dissenting. I view the majority opinions in DeRolph I and now DeRolph II as proceeding from a faulty premise — that Ohio’s Thorough and Efficient Clause provides the basis for this court to continually veto and/or revise the policy decisions of our coequal branch, the General Assembly.
Professor David Mayer of Capital University advances the argument that the premise is faulty by analogizing Ohio’s Thorough and Efficient Clause to the clause in the United States Constitution that empowers Congress to “provide for the common Defence.” David N. Mayer, DeRolph School Funding Ruling Goes Against Bedrock Principles, Toledo Blade (Sept. 12, 1998); see, also, Section 8, Article I, United States Constitution. The two clauses are structurally similar— both include the directive word “shall.” Mayer suggests that we imagine the federal courts declaring the military budget unconstitutional based on the “common Defence” provision. This is implausible enough, Mayer notes, but would the United States Supreme Court then order Congress to prioritize a certain defense system above all other national budgetary concerns and give Congress a year to allocate sufficient funds? As Mayer concludes, such an order would be “absurd— a flagrant intrusion by one branch of government upon the prerogatives of another branch.” Id.
Our case suffers, at its core, from the same absurdity. That absurdity is why this court will continue to find itself, as it does today, in a quagmire concerning its role in remedying the unconstitutionality that it finds. Today this court publishes an opinion that concedes on one page that its role is “not to legislate” but merely to “decide issues of constitutionality,” and on another page asserts the power to “require a revision” of the General Assembly’s enactments.
*58Instead of compounding our errors, we ought to use this, our second review of the merits of the constitutionality claim, to acknowledge our prior misjudgment. We should be conceding in this opinion that the Thorough and Efficient Clause is so imprecise and so incapable of adequate and meaningful enforcement that it is not self-executing. See State v. Williams (2000), 88 Ohio St.3d 513, 728 N.E.2d 342. Like the constitutional declaration we examined only recently in Williams — that all Ohio citizens possess inalienable rights to life, liberty, property, happiness, and safety — the Thorough and Efficient Clause is standardless and incomplete. Id. “[A] constitutional provision which depends upon legislative action for its effectiveness is ipso facto not self-executing * * *.” 16 American Jurisprudence 2d (1998), Constitutional Law, Section 103.
Even if the non-self-executing Thorough and Efficient Clause could be the basis for this court’s finding that certain legislation is void, it does not follow that this court — as opposed to the General Assembly, to which the constitutional provision is directed — has any role in fashioning a remedy for a violation. American Jurisprudence cites an Ohio Supreme Court case for this proposition of constitutional law: “Even if a constitutional provision contains a mandatory requirement that the legislature adopt a particular provision, there is no remedy if the legislature fails to obey * * *. [I]t is for the legislature to choose the time and form for carrying out the command.” (Emphasis added.) Id., Section 99, citing Ursuline Academy of Cleveland v. Bd. of Tax Appeals (1943), 141 Ohio St. 563, 26 O.O. 152, 49 N.E.2d 674, overruled in part on other grounds by Denison Univ. v. Bd. of Tax Appeals (1965), 2 Ohio St.2d 17, 31 O.O.2d 10, 205 N.E.2d 896; Palmer v. Bd. of Edn. of Union Free School Dist. No. 2, Town of Geddes, Onondaga Cty. (1937), 276 N.Y. 222, 11 N.E.2d 887.
I have raised this point in a prior dissent. DeRolph v. State (1998), 83 Ohio St.3d 1208, 1209, 699 N.E.2d 516, 517 (Cook, J., dissenting) (“Nor can this court alter the balance of constitutional power by ordering the legislature to pass new laws as part of a ‘remedy.’ ”). I do so again because I view this court’s ill-conceived foray outside its legitimate role to be a most serious affront to individual freedom and democratic ideals. By not abiding by the American form of government, we invite a lessening of public trust in the court as an institution.